Citation Nr: 1511091	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  06-28 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Entitlement to an initial disability rating greater than 40 percent for residuals of prostate cancer.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran had active service in the United States Air Force from June 1959 to August 2002. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal from various rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  Jurisdiction over the appeal is now with the RO in Chicago, Illinois.  The Board remanded the case for additional development in May 2010 and January 2012.

In November 2014, the RO issued a rating decision which assigned an initial 100 percent evaluation for the Veteran's prostate cancer residuals, effective, September 1, 2002.  An evaluation of 40 percent is assigned from June 1,2003 for any residuals.

The Board notes that the TDIU issue was not certified for appeal.  However, the Veteran has claimed that he is currently unemployed due to his service-connected disabilities.  See January 2012 Board Remand.  The Board finds that this reasonably raises a claim of entitlement to TDIU as part of her increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the Board has recharacterized the appeal to include this issue.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service connected prostate cancer residuals are more disabling than the current 40 percent evaluation reflects (suggesting that they have increased in severity).

The Veteran, through his representative, has requested a VA examination to determine the current severity of his prostate cancer residuals.  See February 2015 Informal Hearing Presentation.  As was noted the Veteran has not been afforded a VA examination since December 2010, almost five years ago.  At that time, he indicated that he was having daytime frequency of less than one hour and night time frequency of 5 or more times per night and intermittent urine leakage with constant usage of an appliance; the frequency of those symptoms is unknown at this time.  

Given the length of time since the last VA examination and to ensure that the Veteran's own complaints are sufficiently considered by a VA examiner, the Board finds that a more contemporaneous examination is needed.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Concerning entitlement to a TDIU, the Veteran should be provided with a VA Form 21-8940, the Veterans Application for Increased Compensation Based on Unemployability and VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  The AOJ should then pursue any necessary development to determine whether or not the Veteran is unable to maintain or secure substantially gainful employment due to his service-connected disabilities.  38 C.F.R. § 4.16.

In addition, any ongoing VA and/or private clinical records should also be obtained.



Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a VCAA notice letter pertaining to his TDIU claim.

2.  Provide the Veteran with copies of VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) and VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) and ask him to complete and return the forms.  He should be informed that these or other statements of his education and employment history are essential to his claim, because employment history and education must be considered in his TDIU claim.  

3.  Obtain and associate with the Veterans Benefits Management System (VBMS) file copies of all clinical records, both VA and non-VA, pertaining to treatment of the Veteran for prostate cancer residuals that are not already in the claims file.  Provide him with the necessary forms for release of any private treatment records identified.  The Veteran should be notified if any private records sought are not received pursuant to the AOJ's request (and reminded that ultimately it is his responsibility to ensure that private records are received).  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the file.  

4.  The Veteran should then undergo appropriate VA examinations to determine the current degree of severity of his prostate cancer residuals.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report.  He/She should describe in detail all symptoms reasonably attributable to the service-connected prostate cancer residuals and their current severity. 

The examiner should discuss any and all symptomatology associated with the prostate cancer residuals.  He/She should specifically address whether the Veteran has any renal dysfunction, voiding dysfunction, urinary frequency dysfunction, obstructed voiding dysfunction, or a urinary tract infection as a result of his prostate cancer residuals, and evaluate each present dysfunction as appropriate under 38 C.F.R. § 4.115a.  Specifically, the examiner should also provide a thorough description of diurnal and nocturnal urinary frequency patterns and whether urinary incontinence, or stress incontinence due to the prostate cancer residuals disorder requires the wearing of absorbent materials and how often they must be changed. 

5.  The RO should then consider the TDIU issue in light of all of the evidence of record.  In so doing, the AOJ may proceed with any additional development deemed necessary, including the procurement of VA examinations and/or opinions, in order to determine whether the Veteran's service-connected disabilities, alone or in the aggregate, result in impairment sufficient to render the Veteran unable to secure or follow substantially gainful employment.

6.  After the above actions are completed, if the claims are not fully granted, a supplemental statement of the case should be issued and the case should be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

